Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered and are persuasive. However newly found reference Kroepfl (US 2010/0310182).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 2019/0370567) in view of Kroepfl (US 2010/0310182).
As per claims 1 and 19, Eckman teaches, a method and system of detecting an element using an autonomous vehicle (Eckman, fig.2B represents an autonomous vehicle, see also ¶[0014] “autonomous vehicles, and/or robots in the warehouse environment.” ), the method comprising: using a sensor on the autonomous vehicle to capture image data in a region of interest containing the element, the image data representing components of the element (Eckman, ¶[0014] “tracking a vehicle includes capturing stereoscopic images using one or more cameras affixed to the vehicle, recognizing an object in the stereoscopic images” this represents data in a region of interest containing the element, the element represents the object); filtering the image data to produce filtered data having less of an amount of data than the image data (Eckman, ¶[0037] “based on a portion of the received stereoscopic image data that represents the recognized object (512).” A portion represents less amount of data than the image data since it is a portion); identifying the components of the element by analyzing the filtered data using a deterministic process ( Eckman, ¶[0037] “stereoscopic image data that represents the recognized object (512)” since the element is recognized this represents deterministic process ); and detecting the element based on the components (Eckman, ¶[0037] “analyze a stereoscopic image pair, and can determine a relative position between the vehicle and the recognized object. In some implementations, known properties (e.g., size and shape properties) of an object identification marker can be used to enhance computer vision techniques used to determine the relative position.”).
Eckman doesn’t clearly teach, however Kroepfl teaches, using a deterministic process, where identifying the candidates for the components comprises locating multiple structures represented by the filtered data: voting on whether each of the multiple structures meets one or more predefined tolerances (Kroepfl, ¶[0044] “At a second step 204, the first image 208 is associated, as indicated at association 212, with the second image 210. The association of the first image 208 with the second image 210 may be accomplished through a variety of methods. In an exemplary embodiment, points of interest are identified on the first image 208 and points of interest are identified on the second image 210.” Points of interest identified are predefined tolerances and the voting would be matching points), where voting comprises assigning one or more points to each of the multiple structures so that at least two of the multiple structures have scores that exceed a threshold ( Kroepfl, ¶[0044] “The various points of interest between the two images are matched, and if the matching of points of interest results in confidence value that exceeds a predefined threshold,”  ): and detecting the element by comparing the least two of the multiple structures to a predefined configuration (Kroepfl, ¶[0044] “the two images may be identified as having captured a common structure, such as the facade of the Acme Company.” Detecting the element is being represented by the company name).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Eckman with the ability to compare two elements and be able to detect an element. 
The motivation would have been to improve recognition of different structures. 
As per claim 2, Eckman teaches, the method of claim 1, wherein filtering is based, at least in part, on an expected location of the element ( Eckman, ¶[0024] “Various objects in a warehouse environment, for example, can be represented in the spatial model 422, and corresponding locations of the objects can be tracked using the three-dimensional coordinate system (e.g., using a Simultaneous Location and Mapping (SLAM) algorithm).”).
As per claim 3, Eckman teaches, the method of claim 1, wherein identifying the components comprises locating multiple structures represented by the filtered data that extend along a same dimension and that are separated by a predefined space (Eckman, fig.3 shows the predefined space).
As per claim 4, Eckman teaches, the method of claim 3, wherein identifying the components comprises locating multiple structures represented by the filtered data that extend along a second dimension that is different from the first dimension (Eckman, ¶ [0024] 3D represents second dimension different from first dimension).
As per claim 5, Eckman teaches, the method of claim 4, wherein the first dimension is a vertical dimension in three-dimensional (3D) space and the second dimension is a horizontal dimension in the 3D space (Eckman, ¶ [0024] 3D represents 3D space).
As per claim 6, Eckman teaches, the method of claim 1, wherein the filtered data comprises a point cloud, the point cloud comprising at least some points arranged based on a shape of the element; and wherein the deterministic process comprises the following operations: generating clusters of points having predefined connectivity; and detecting clusters that are a predefined distance apart from a nearest neighboring cluster ( Eckman, ¶[0024] “an be implemented as a point cloud system in which data points are defined in a three-dimensional coordinate system using X, Y, and Z coordinates.”  Defined represents a predefined distance apart).
As per claim 7, Eckman teaches, the method of claim 1, wherein the filtered data comprises a point cloud, the point cloud comprising at least some points arranged based on a shape of the element; and wherein the deterministic process comprises the following operations: generating clusters of points having predefined connectivity; detecting clusters that are a predefined distance apart from a nearest neighboring cluster; and eliminating at least one of the clusters from consideration for not meeting a predefined condition cluster ( Eckman, ¶[0024] “an be implemented as a point cloud system in which data points are defined in a three-dimensional coordinate system using X, Y, and Z coordinates.”  Anything that would not be needed then gets discared).
As per claim 8, Eckman teaches, the method of claim 7, wherein the predefined condition comprises co-linearity (Eckman, fig.3 how the warehouse is stacked represents co-linearity and it is predefined, since it is going straight up).
As per claim 9, Eckman teaches, the method of claim 7, wherein the predefined condition is geometrical or statistical in nature (Eckman, fig.3 how the warehouse is stacked represents geometry since the stacks are squared and ¶ [0024] coordinates get formed).
As per claim 10, Eckman teaches, the method of claim 7, wherein the predefined distance is tunable; and wherein the predefined condition is tunable (Eckman, fig.3 the distance on the racks could at any time be changed, representing tunable).
As per claim 11, Eckman teaches, the method of claim 7, wherein the element comprises a stackable element comprising pillars and decks; and wherein the operations are performed to identify the pillars and/or to identify the decks (Eckman, fig.3 pillars can be seen here of the racks which can be adjustable for different items).

As per claim 12, Eckman teaches, the method of claim 7, wherein generating the clusters of points comprises identifying points that are adjacent (Eckman, ¶[0031] “Object recognition techniques, for example, may include appearance-based methods (e.g., edge matching, greyscale matching, gradient matching, model bases, or other suitable appearance-based methods), feature-based methods (e.g., interpretation trees, pose clustering, geometric hashing, invariance methods, or other suitable feature-based methods),”   ).
As per claim 13, Eckman teaches, the method of claim 12, wherein identifying the points that are adjacent comprises identifying points along a same dimension or at an angle relative to the dimension if there is a discontinuity in the points along the dimension (Eckman, fig.2 square setup would identity points along the same dimension).
As per claim 14, Eckman teaches, the method of claim 1, wherein the element is on a rack and the region of interest is less than a space encompassed by the rack (Eckman, fig.3 showing the rack and the area of the element is less than the rack).
As per claim 15, Eckman teaches, the method of claim 1, further comprising: storing a library containing attributes of different types of elements; wherein the component is identified based, at least in part, on one or more attributes from the library (Eckman, ¶[0015] “The warehouse environment 102 can include various vehicles that are able to move of their own accord (e.g., the forklifts 104a-c), various movable objects that can be moved throughout the environment 102 (e.g., pallet 106), and various fixed objects that generally do not move throughout the environment 102 (e.g., rack locations 108a, 108b, and 108c).” the different kinds of objects represent a library, and the memories in fig.7 would store these attributes and names ).

As per claim 16, Eckman teaches, the method of claim 1, wherein the element is located on a rack; and wherein the method further comprises: identifying the rack using the sensor; and pointing the sensor above a bottom of the rack toward the region of interest ( Eckman, ¶[0021] “and identification markers 304, 306, and 308 are shows as being attached to various fixed objects (e.g., rack locations, or other fixed objects).”). 
As per claim 17, Eckman teaches, the method of claim 1, wherein the element comprises a rack comprising pillars and beams; and wherein identifying the components comprises: identifying the pillars based on filtered data aggregated along a first dimension (Eckman, fig.3 the pillars would be the pillars of the rack); and identifying the beams based on filtered data aggregated along a second dimension that is different from the first dimension (Eckman, ¶[0024] 3D being used, a three-dimensional coordinate system using X, Y, and Z coordinates. With the X it would be one dimension with the Y is another dimension).
As per claim 18, Eckman teaches, the method of claim 1, wherein the sensor comprises a three-dimensional (3D) camera (Eckman, ¶[0024] “Various objects in a warehouse environment, for example, can be represented in the spatial model 422, and corresponding locations of the objects can be tracked using the three-dimensional coordinate system (e.g., using a Simultaneous Location and Mapping (SLAM) algorithm).” Therefore, a 3D camera is being used).

Claims 20, and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 2019/0370567) in view of Shteinfeld (US 2017/0302905) in view of Kroepfl (US 2010/0310182).
As per claim 20, Eckman teaches, a method and non-transitory computer readable medium performed by an autonomous vehicle for detecting a volume in which to place an element, the method comprising: detecting a rack containing the volume (Eckman, fig.3 shows the racks and they contain the volume); pointing a sensor above a bottom of the rack to a region of interest (Eckman, ¶[0021] “an identification marker 302” represents pointing a sensor above since the marker gets hit and it is at the bottom of the rack ); detecting the volume based on three-dimensional (3D) data within a first part of the region of interest and a lack of 3D data within a second part of the region of interest (Eckman, ¶[0024] “Various objects in a warehouse environment, for example, can be represented in the spatial model 422, and corresponding locations of the objects can be tracked using the three-dimensional coordinate system (e.g., using a Simultaneous Location and Mapping (SLAM) algorithm).” 3D represents 3D and the X coordinate alone represents lack of 3D data for example, or in the other examples  ); and determining, based on the 3D data and dimensions of the element, the volume of the element (Eckman, ¶[0024] “Various objects in a warehouse environment, for example, can be represented in the spatial model 422” the object is the element, and dimensions are then gathered since the spatial environment is able to map them out, therefore the volume).

Eckman doesn’t clearly teach, however Shteinfeld  teaches, determining, based on the 3D data and dimensions of the element, whether the volume is large enough to fit the element (Shteinfeld, [0024-25] When the point cluster of the target object has been identified, the dimensions of the target object can be estimated based on the point cluster of the target object. When the point cluster of the target object has been identified, the dimensions of the target object can be estimated based on the point cluster of the target object. [0025] From the dimensions of the target object, e.g. a volume of the target object and/or a weight can be calculated. As an example, an outer surface of the point cluster can be calculated, wherein the volume of the target object is estimated as the volume inside the outer surface. If the point cluster does not comprise a closed outer surface of the target object (for example, the backside of the target object cannot be visible to the 3D-vision device), the outer surface can be extrapolated or estimated in order to achieve a closed outer surface.” This represents gathering the dimensions of the element and whether the volume is large enough to fit the element, as there is also a weight estimate that would be able to then estimate such value). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Eckman with Shteinfeld ability to be able to tell the volume of an object and the volume of such object to see if large enough to fir the element. 
The motivation would have been to have a more accurate measurement of the objects. 
Eckman in view of Shteinfeld doesn’t teach, however, Kroepfl teaches, attempting detection of 3D data within the second part of the region of interest, and detecting fess than a predetermined amount of 3D data within the second part of the region of interest (Kroepfl, ¶[0044] “[0044] At a second step 204, the first image 208 is associated, as indicated at association 212, with the second image 210. The association of the first image 208 with the second image 210 may be accomplished through a variety of methods. In an exemplary embodiment, points of interest are identified on the first image 208 and points of interest are identified on the second image 210. The various points of interest between the two images are matched, and if the matching of points of interest results in a confidence value that exceeds a predefined threshold, the two images may be identified as having captured a common structure, such as the facade of the Acme Company.” Fig.2 shows the 3D part and predefined region of interest) and causing a sensor to point (Kroepfl, fig.2 to find the name of the company a sensor would change, the scope of the claim got changed this).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Eckman in view of Shteinfeld  with the ability to compare two 3D elements and be able to detect an element. 
The motivation would have been to improve recognition of different structures. 
As per claim 21, Eckman in view of Shteinfeld and Kroepfl teaches, the method of claim 20, wherein detecting the volume comprises: attempting detection of 3D data within the second part of the region of interest; and detecting less than a predetermined amount of 3D data within the second part of the region of interest ( Shteinfeld, ¶[0027] According to a further embodiment a point of the point cloud is defined as background, if its value in at least one dimension is greater than a predetermined threshold. Particularly, a threshold value for the x-direction, for the y-direction and/or for the z-direction can be established. If a point of the point cloud has a value above at least one of these threshold values, the point of the point cloud is classified as background.” The second region would be that background to the threshold).
As per claim 22, Eckman in view of Shteinfeld and Kroepfl teaches, the method of claim 21, wherein detecting the volume comprises: detecting 3D data within the first part of the region of interest by outputting light and detecting reflection of the light; wherein attempting detection of 3D data within the second part of the region of interest comprises outputting light in the volume; and wherein detecting less than the predetermined amount of 3D data comprises detecting less than a predetermined amount of light reflection ( Shteinfeld,  ¶[0049] In a further embodiment, the depth data is acquired using a handheld 3D-vision device. The handheld 3D-vision device can be a 3D-camera system, particularly a 3D-camera system having a structured light illumination, a laser scanner, a time-of-flight camera (TOF-camera)).
As per claim 23, Eckman in view of Shteinfeld and Kroepfl teaches, the method of claim 22, wherein detecting less than the predetermined amount of light reflection comprises no light reflection (Shteinfeld, ¶ [0049] and [0090] no light would mean no light reflection).
As per claim 24, Eckman in view of Shteinfeld and Kroepfl teaches, the method of claim 20, further comprising: aligning the element within the volume (Shteinfeld, ¶ [0025] “From the dimensions of the target object, e.g. a volume of the target object and/or a weight can be calculated.”).
As per claim 25, Eckman in view of Shteinfeld teaches, the method of claim 20, wherein detecting the rack comprises: using the sensor to capture image data in a region of interest containing the rack (Eckman, ¶[0021] “an identification marker 302” that would be capturing region of interests containing the rack) , the image data representing components of the rack (Eckman, fig.3 components of the rack being taken ); identifying the components of the rack by analyzing the image data using a deterministic process; and detecting the rack based on the components (Eckman, fig.3 pillars can be seen here of the racks which can be adjustable for different items).
As per claim 26, Eckman in view of Shteinfeld and Kroepfl teaches, the method of claim 25, wherein the components comprise pillars; and wherein identifying the pillars comprises locating one or more structures represented by the data that extend along a same dimension and that are separated by a predefined space (Eckman, fig.3 pillars can be seen here of the racks which can be adjustable for different items and each area of the rack as seen is a predefined space).
As per claim 27, Eckman in view of Shteinfeld and Kroepfl teaches, the method of claim 26, wherein the components comprise beams; and wherein identifying the beams comprises locating one or more structures represented by the data that extend along a same dimension and that are separated by a predefined space (Eckman, fig.3 304 for example can be a beam detected and each area is a predefined space).
As per claim 28, Eckman in view of Shteinfeld and Kroepfl teaches, the method of claim 26, wherein the components comprise beams and the same dimension is a first dimension (Eckman, fig.3 the pillars would be the pillars of the rack); and wherein identifying the beams comprises locating multiple structures represented by the data that extend along a second dimension that is different from the first dimension (Eckman, ¶[0024] 3D represents second dimension different from first dimension); and wherein the first dimension is a vertical dimension in 3D space and the second dimension is a horizontal dimension in the 3D space (Eckman, ¶[0024] X, Y, Z represents every direction ).

As per claim 29, Eckman in view of Shteinfeld and Kroepfl teaches, the method of claim 25, further comprising: storing a library containing attributes of different types of racks; wherein the component is identified based, at least in part, on one or more attributes from the library (Eckman, ¶[0015] “The warehouse environment 102 can include various vehicles that are able to move of their own accord (e.g., the forklifts 104a-c), various movable objects that can be moved throughout the environment 102 (e.g., pallet 106), and various fixed objects that generally do not move throughout the environment 102 (e.g., rack locations 108a, 108b, and 108c).” the different kinds of objects represent a library, and the memories in fig.7 would store these attributes and names ).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/